Title: To Thomas Jefferson from William H. Cabell, 17 July 1806
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond. July 17. 1806
                        
                        This will be presented to you by Mr. Woodward, who will shortly pass through Washington on his way to New-York—Permit me to introduce him to your acquaintance as a gentleman of talents and respectability. Any attentions which
                            you may extend to Mr. Woodward, will be acknowledged as a favor conferred on me.
                  I have the honor to be with the highest
                            respect Sir yr. Obt. Servt.
                        
                            Wm H: Cabell
                     
                        
                    